                     Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 1 of 6

20 CM 6038t^
 Revised 03/06WDNY                             UNITED STATES DISTRICT COURT
                                                                                                                      JAN lipZOZO
                                              WESTERN DISTRICT OF NEW YORK V^§JFc ,                                                  _
                 FORM TO BE USED IN FILING A CIVIL COMPLAINT IN FEDERAI
                                                          (Non-Prisoner Context)

 All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.


                                                         1. CAPTION OF ACTION


 A.        Full Name of Plaintiff: NOTE: If more than oneplaintifffiles this action and seeks informa pauperis status, each plaintiff
 must submit an informa pauperis application or the only plaintiff to be considered will be the plaintiffwho filed an application.




                                                                        -vs-


 B.     Full Name(s) ofDefendant(s) NOTE: Pursuant toFed.R.Civ.P. 10(a), thenames ofallparties must appear in thecaption.
 Thecourt may not consider a claim against anyone not identified in this section as a defendant. Add a separate sheet, if necessary.

 1 HcKj-kryA——Stnjth                                                           4.
 2._CnStln                   G)ll]h^o<y\^                                      5. ntlcc
 3                           Hp choL                                           6.                   T b
                                                                                 RocM^ It C Pn It ce. He. nr.rl/^er\)r
                             2. STATEMENT OF JURISDICTION, VENUE and NATURE OF SUIT
                                                  All ofthese sections MUST be answered

 Identify the basis forfederal Court jurisdiction over your claim, such as that the United States government is a party to the action, all the
 parties reside in different states and therefore you claim diversity jurisdiction, or the claim presents a federal question or arises under
 federal law.


 A. Basis ofJurisdiction in Federal Court:                       r JcAinrj pri^Sr'_Y\^<
 State why the Western District ofNew York is the proper venuefor this action, such as that your claim arises in or the defendant resides
 in the 17 westernmost counties ofNew York State.

 B. Reason for Venue in the Western District:                Qltx i>-v^ CX ftS e ^ //t fkc r/^"fp/i/^ h
                   —i A /"A              !7                                    CVtifk
 Identify the nature ofthis action, such as that it is a civil rights claim, a personal injury or personal property (tort) claim, a property rights
 claim, or whatever it is.


 C. Nature of Suit:          Cn/i!                              S/V Q            C, ir''i I C£K<.f.           /^
                 Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 2 of 6




                                            3. PARTIES TO THIS ACTION

PLAINTIFF'S INFORMATION NOTE: To list additional plaintiffs, use this format on another sheet ofpaper.

Name of First Plaintiff:

Present Address:




Name ofSecond Plaintiff: -A
Present Address:




DEFENDANT'S INFORMATION NOTE: To list additional defendants, use thisformat on another sheet ofpaper.

Name of First Defendant:

Official Position ofDefendant (ifrelevant):_                        (A.S' AHome, y
Address ofDefendant: /QQ                             Hy^T.Crrf     ff/z/c.       ^OQ.
     R(Sc\r\e<l^r ^tu.J Yntrj^                            ^        C. 5oO
Name ofSecond Defendant:                                ^//A bz'A.n J
Official Position ofDefendant (ifrelevant):_               y^r/c     Ce.A^'hr
Address of Defendant:

      N6I^
Name ofTliird Defendant:          A't'A'/"/'> i'j/n                   HoclrnjL
Official Position of Defendant (if relevant):_
Address of Defendant:




                           4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

A.      Have you begun any other lawsuits in state or federal court dealing with the same facts involved in this action?
                 Yes        No
If Yes, complete the next section. NOTE: Ifyou have brought more than one lawsuit dealing with the same facts as this
action, use thisformat to describe the other action(s) on another sheet ofpaper.
1.      Name(s) of tlie parties to this otherlawsuit:                                                  ^                   ^
        Plaintiff(s):                            ^                              / Olrtc^fci ^Mt kf.
          /Cj/n                     >kiK\c-lscy—eyin Aa/c. cy<i^^>
          O-cK^cK^ Je-cp                                ,F/c^<v Acc/)(X^                       A^c/)ck^
                  Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 3 of 6




         Defendant(s):                       ^KV L                      ,CtlsH^ Cfx411lo^^J
         fo^j-hy                        > /'^^ck^ b€^                                     f^t^r\{7(^(\j/\
2.                             \}r^n^imk^Q}^ict; Rsi^e^oOtfl^rT
         Court (if federal courf, nMtld't}jP(fi^*ict'; iTsfife'^


3.       Docket or Index Number:

4.      Name of Judge to whom case was assigned:
5.       The approximate date the action was filed:
6.       What was the disposition ofthe ca^?
                  Is itstill pending? Yes {/ No
                           If not, give the approximate date it was resolved.
                 Disposition (check those statements which apply):
                         Dismissed
                         Dismissed (check the statement which indicates why it was dismissed):

                           jZeupon
                              By court sua sponte as frivolous, malicious or for failing to state a claim
                                   which relief can be granted;
                                    By court for failure to prosecute,pay filing fee or otherwise respond to a
                                    court order;
                                    By court due to your voluntary withdrawal of claim;
                        Judgment upon motion or after trial entered for
                             \/^ plaintiff
                                 defendant.




                                                   5. STATEMENT OF CLAIM

Please note that it is not enougli to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In otlierwords, just tell thestory of what happened and do notuse legal jargon.

Fed.R.Clv.P. 8(a) states that a pleading must contain "a shortandplainstatement of the claimshowing that the pleader is
entitled to relief." "The fimction ofpleadings under the Federal Rules is to give fair notice ofthe claim asserted. Fair notice
is thatwhich willenable the adverse partyto answer andprepare fortrial, allow theapplication of resjudicata, andidentify
thenature of the caseso it maybe assigned the proper form of trial." Simmons v. Abruzzo. 49 F.3d83,86 (2d Cir. 1995).

Fed.R.Civ.P. 10(b) states that "[a]ll averments of claim... shall be madein numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances."




A. FER.STCLAIM: On {date ofthe incident) _
defendant {give the name and (ifrelevant) the position held ofeach defendant involvedin this incident)
                 Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 4 of 6




did the following to me {briefly state what each defenclaut named above did):                 eAI
                                               —i^-t                   Cc^Uy^n^icflQ/^ /^f
                        ^ Ccjynpr)r^v^c<X^»pvA /Ir ir J                         hltkJtl p/)—<t£
            —C / fjajd^                      fioc^/✓—j                                                —j?/rc5^
                15 fxior j "^t/v»V/yv. f~t C—Q/IcK-' a ^ /


The federal basis for this claim is:                                   r^(

State briefly exactly what you want the Court to do for you. Make no legal arguments and cite no cases or statutes:

                       ft              5^




B. SECOND CLAIM; On {date ofthe incident),
defendant {give the name and (ifrelevant) position held ofeach defendant involved in this incident)




did the following to me {briefly state what each defendant named above did):




The federal basis for this claim is:



State briefly exactly what you want tlie Court to do for you. Make no legal arguments and cite no cases or statutes:




If you have additional claims, use the above format to set them out on additional sheets of paper.
               Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 5 of 6




                                      6. SUMMARY OF RELIEF SOUGHT

                       Summarize the reiiefrequested by you in each statement ofclaim above.




Do you want ajury trial? Yes ^ No_
I declare under penalty of perjury that the foregoing is true and correct.
Executed on                 ^ ^*2. ^
                       (date)

NOTE: Each plaintiffmustsign this complaint and mustalso sign all subsequentpapers filed with the Court.




                                                                     Signature(s) of Plaintiff(s)
                                        Case 6:20-cv-06038-DGL Document 1 Filed 01/16/20 Page 6 of 6
JS 44 (Rev. 09/19)                                                                  CIVIL COVER SHEET
The JS44civil cover sheet andthe information contained herein neither replace nor supplement the filing and service of pleadings orother papers asrequired bylaw, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt tor the
purpose of initiating the civildocket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                        DEFENDANTS


Antonio Arena                                                                                                          Kathryn L. Smith
     (b) Countv ofResidence ofFirst Listed Plaintiff                       Monroe                                        Countv of Residence of First Listed Defendant
                                    (EXCEPTIN U.S.PLAINTIFF CASES)                                                                                       (IN U.S. PLAINTIFF CASESONLY)
                                                                                                                         NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.



     (c) Attorneys (Firm Name, Address, andTelephone Number)                                                             Attorneys (If Known)




II. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (P/nce an "X" inOne Boxfor Plaintiff
                                                                                                                     (ForDiversity Cases Only)                                             andOne Boxfor Defendant)
•    1   U.S. Govenmient                         3    Federal Question                                                                        PTF          DEF                                                 PTF      DEF
             Plaintiff                                   (U-S. Government Not a Party)                         Citizen of This State          GK i          O    1     Incorporatedor PrincipalPlace            O 4     • 4
                                                                                                                                                                         of Business In This State


a    2   U.S. Govermnent                    •    4    Diversity                                                Citizenof AnotherState         0 2           O 2        Incorporated and Principal Place         D 5      0 5
             Defendant                                   (Indicate Citizenshipof Parties in Item III)                                                                    of Business In Another State


                                                                                                               Citizen orSubject ofa          (7 3          Q 3 Foreign Nation                                  (7 6     (7 6
                                                                                                                   Foreign Countrv

IV. NATURE OF SUIT (Place an "X"in One Box Only)                                                                                                            Click here for; Nature of Suit Code Descriptions.
              CONTRACT                                                     TORTS                                   FORFEITURE/PENALTY                           BANKRUPTCY '                     OTHER STATUTES                 I
L
                                                                                   PERSONAL INJURY             O 625 Drug Related Seizure            a 422 Appeal 28 USC158                •   375 False Claims Act
      110 Insurance                             PERSONAL INJURY
                                        • 310 Airplane                        •    365 Personal Injury -             of Property 21 USC881           •    423 Withdrawal                   • 376 Qui Tarn (31 USC
      120 Marine
                                        • 315 Airplane Product                         Product Liability       O 690 Other                                      28 use 157                       3729(a))
      130 Miller Act
                                              Liability                       •    367 Health Care/                                                                                        • 400 State Reapportiomnent
      140 Negotiable Instrument
                                                                                      Phannaceutical                                                      PROPERTY RIGHTS                  •   410 Antitrust
      150 Recovery of Overpayment       O 320 Assault, Libel &
                                                      Slander                          Personal Injury                                               •    820 Copyrights                   • 430 Banks and Banking
          & Enforcement of Judgment
                                                                                       Product Liability                                             •    830 Patent                       •   450 Commerce
      151 Medicare Act                  • 330 Federal Employers'
                                              Liability                       O 368 Asbestos Personal                                                •    835 Patent - Abbreviated         • 460 Deportation
      152 Recovery of Defaulted
           Student Loans                •       340 Marine                             Injury Product                                                      New Drug Application            •   470 Racketeer Influenced and
                                        •       345 Marine Product                     Liability                                                     • 840 Trademark                                 Corrupt Organizations
          (Excludes Veterans)
                                                      Liability                PERSONAL PROPERTY                              LABOR                       SOCIAL SECURITY                  •   480 Consumer Credit
      153 Recovery of Overpayment
                                                                              O 370 Other Fraud  •                 710 Fair Labor Standards          • 861 HIA (139511)                          (15 USC 1681 or 1692)
           of Veteran's Benefits        •       350 Motor Vehicle
                                        •       355 Motor Vehicle             •    371 Truth in Lending                 Act                          • 862 Black Lung (923)                • 485 Telephone Consumer
      160 Stockholders' Suits
                                                      Product Liability       •I 380 Other Personal            •   720 Labor/Management              O 863 DIWC/DIWW (405(g))                        Protection Act
      190 Other Contract
                                                                                       Property Damage                  Relations                    O 864 SSID Title XVI                  O 490 Cable/Sat TV
      195 Contract Product Liability    •       360 Other Personal
                                                                              •    385 Property Damage         • 740 Railway Labor Act               •    865 RSI (405(g))                 •   850 Securities/Commodities/
      196 Franchise                           Injury
                                        • 362 Personal Injury -                        Product Liability       • 751 Familyand Medical                                                             Exchange
                                              Medical Malpractice                                                       Leave Act                                                          •   890 Other Statutory Actions
                                                 CIVIL RIGHTS                     PRISONER PETITIONS           • 790 Other Labor Litigation               FEDERAL TAX SUITS                •   891 Agricultural Acts
           REAL PROPERTY
                                                                                   Habeas Corpus:              • 791 Employee Retirement             •    870 Taxes (U.S. Plaintiff        •   893 Environmental Matters
•     210 Land Condemnation               440         Other Civil Rights
                                                                                                                       Income Security Act                    or Defendant)                •   895 Freedom of Information
•     220 Foreclosure                   • 441         Voting                  •    463 Alien Detainee
• 230 Rent Lease & Ejectment            • 442         Employment              •    510 Motions to Vacate                                             •    871 IRS—Third Party                        Act
                                                                                                                                                                26 use 7609                •   896 Arbitration
•     240 Torts to Land                 • 443         Housing/                         Sentence
                                                                           •       530 General                                                                                             •   899 Administrative Procedure
 •    245 Tort Product Liability                    Accommodations
                                                                                                                        IMMIGRATION                                                              Act/Review or Appeal of
 •    290 All Other Real Property       •       445 Amer. w/Disabilities • •       535 Death Penalty
                                                      Employment                   Other:                      • 462 Naturalization Application                                                  Agency Decision
                                        •       446 Anter. w/Disabilities • •      540 Mandamus & Other        • 465 Other Immigration                                                     • 950 Constitutionality of
                                                                              •    550 Civil Rights                     Actions                                                                       State Statutes
                                                      Other
                                        •       448 Education                 •    555 Prison Condition
                                                                              •    560 Civil Detainee -
                                                                                       Conditions of
                                                                                       Confinement


    V. ORIGIN (Place an "X"inOne Box Only)
                                                                                                                                                                                                        O 8 Multidistrict
 ^ I Original                O 2 Removed from                       0 3 Remanded from                      • 4 Reinstated or OS Transferred from                       O 6 Miiltidistrict                      Litigation -
           Proceeding               State Court                              Appellate Court                   Reopened                  Another District                     Litigation -                    Direct File
                                                                                                                                         (specifv)                            Transfer
                                                 Cite the U.S. Civil Statute under which you are filing (Donotcitejurisdictionai statutes unless diversity):

    VI. CAUSE OF ACTION Brief description of cause:
                                                     Civil Rights Violation
    VII. REQUESTED IN                            •       CHECK IF THIS IS ACLASS ACTION                             DEMANDS                                          CHECK YES only ifdemanded in complaint:
            COMPLAINT:                                   UNDER RULE 23,F.R.CV.P.                                                                                     JURY DEMAND:                 O Yes          DNo
    VIII. RELATED CASE(S)
             IF ANY                                    (Seeinstrucuons):                                                                                  DOCKET NUMBER
    DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD


    FOR OFFICE USE ONLY

                                                                                       APPLYING IFP                                    JUDGE                                   MAG. JUDGE
      RECEIPT #                        AMOUNT
